HUTCHESON, Circuit Judge
(dissenting).
I cannot agree with the conclusion of the majority that on the facts of this case “It was prejudicial error to submit the issue [of contributory negligence] without charging the jury on the rule of sudden emergency”. In the first place, I think the evidence, as a matter of law, established that Campbell was contributorily negligent and a verdict should have been instructed on that point. City of Tallahassee v. Fortune, 3 Fla. 19, 52 Am.Dec. 358; Lindsay v. Thomas, 128 Fla. 293, 174 So. 418; Stanford v. Atlantic Life Ins. Co., 5 Cir., 109 F.2d 428.
Campbell’s testimony was to the effect that when yet a quarter of a mile away from the oncoming automobile, he saw defendants’ car directly in his pathway and “occasionally the wheels would go off of the pavement and onto the shoulder then the car would right itself and come on.” “When it was some 250 or 300 feet from my car it bore to the proper — -its proper side of the road.” At that time, “I noticed no one was at the wheel”.
“Q. Did you, sir, at any time give a signal? A. No, sir.
“Q. Did you at any time swing your caito the right on the shoulder? A. No, sir, definitely not.
“Q. You continued forward in the pathway in which you were traveling. A. Yes.
“Q. Up till the time of the impact? A. Yes, sir.
“Q. Did you swerve it in any way? A. You mean before the impact?
“Q. Yes, sir. A. No, sir.”
At that time Campbell was driving at from 45 to 50 miles per hour, and he testified :
“I did not see anyone at the steering wheel; so as the car drew near I was directing my attention to see how the car was being guided or steered.” “I was driving on my side and watching that car to see how it was being steered.”
“Out of curiosity I wondered how the car was being steered.”
“Q. How it was automatically running, so to speak? A. Yes.”
Cf. Iverson v. Knorr, S.D., 298 N.W. 28.
Nothing in Campbell’s testimony presented the issue of sudden fright, of action in extremis. The doctrine Campbell invokes and the appellate court applies is not a doctrine excusing from his negligence one contributorily negligent. It is a doctrine teaching that where one by his negligence has put another into a position of sudden peril so that that other has to act with suddenness, those conditions can be taken into account by the trier in determining whether, though the one put in peril did not act prudently, the reason he did not do so was attributed to the fault of the negligent one in creating conditions of such suddenness that prudent and careful action could not *837be taken. The doctrine has never been applied except in cases of really sudden peril. Particularly has it never been applied as here to excuse the contributory negligence of one, who, failing to use the caution which was available to him before the moment of impact, finds himself unable to use it then. Feck’s Adm’r v. Bell Line, Inc., 284 Ky. 288, 144 S.W.2d 483, 485, is a case in point, and interestingly discusses the question posed here. In that case, rejecting the claim made here that the issue of sudden peril should be charged, the court said:
“As a matter of fact it might be said that most persons injured in accidents are confronted with a sudden peril, otherwise, as a rule, there would be no injury since, if the peril were not sudden, the injured party would ordinarily have time to avoid it. It appears to us that a qualifying instruction of the character contended for is necessary, and that the sudden emergency rule applies, only whore the evidence discloses that one became aware of an emergency and was put to a rapid choice of alternative courses of action in order to avoid the accident and the jury, in the state of the evidence, and in the light of subsequent events, might reach the conclusion that the course of action adopted was an unwise one. In such circumstances it sometimes becomes necessary to qualify the usual instructions by an instruction defining the right of one confronted by such an emergency. * * *
"In the instant case there is nothing in the evidence to indicate that the deceased, Feck, ever realized that he was confronted with a sudden peril or emergency. As far as the evidence goes he may not have seen the truck with which he collided. The evidence wholly fails to show that he became aware of an emergency such as to put him to a rapid choice between two or more courses of action in order to avoid the collision, and this being true it appears to us that there was no probability of the jury believing that he pursued an unwise or negligent course in attempting to avoid injury. We reach the conclusion that in the circumstances disclosed by the evidence the ordinary contributory negligence instruction, when considered in connection with the ordinary care instruction, was sufficient and that the trial court committed no error in refusing to modify it as requested by the appellant.” (Emphasis ours.)
Cf. Kiddle v. Schnitzer, 167 Or. 316, 114 P.2d 109, 117 P.2d 983.
But if such a charge should have been given, the charge requested was not qualified as it should have been by requiring that the emergency had arisen without prioy negligence on the part of Campbell, Carpenter v. Campbell Automobile Co., 159 Iowa 52, 140 N.W. 225; Bolton v. Wells, 58 N.D. 286, 225 N.W. 791; Dodds v. Gifford, 127 Cal.App. 629, 16 P.2d 279; Alaga Coach Line, Inc., v. Foy, 227 Ala. 506, 150 So. 493; Prevost v. Smith, La.App., 197 So. 905; Gajewski v. Lightner, 341 Pa. 514, 19 A.2d 355. I respectfully dissent.